Citation Nr: 0006925	
Decision Date: 03/15/00    Archive Date: 03/23/00

DOCKET NO.  96-48 889A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for bilateral hearing loss 
disability.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

G. Strommen, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1964 to 
January 1968, with periodic active duty for training in the 
Alabama National Guard November 1977 to May 1978, March 1986 
to October 1986, and November 1986 to February 1990.
This case comes before the Board of Veterans' Appeals (Board) 
from a rating decision rendered in June 1996, in which the 
Montgomery, Alabama, Regional Office (RO) of the Department 
of Veterans Affairs (VA) denied the veteran's petition to 
reopen his claim of entitlement to service connection for 
bilateral hearing loss disability.  The veteran subsequently 
perfected an appeal of that decision.  A hearing on this 
claim was held in Montgomery, Alabama, on July 14, 1998, 
before Jeff Martin, who is a member of the Board and was 
designated by the chairman to conduct that hearing, pursuant 
to 38 U.S.C.A. § 7102(b) (West 1991).

In a July 1999 decision, the Board found that the veteran had 
submitted sufficient evidence to reopen his claim of 
entitlement to service connection for bilateral hearing loss 
disability, and granted his petition to reopen.  In the same 
decision, the Board remanded this claim to the RO for 
additional development.  Upon completion of a VA audio 
examination, the RO again denied the veteran's claim.  
Accordingly, this claim is properly before the Board for 
appellate consideration.


FINDINGS OF FACT

1.  All information necessary for an equitable disposition of 
the veteran's claim has been developed.

2.  The auditory thresholds in the frequencies of 500, 1000, 
2,000, 3,000, and 4,000 Hertz were 50, 45, 40, 60, and 55 
decibels, respectively, in the right ear, with a Maryland CNC 
Test result of 88 percent.

3.  The auditory thresholds in the frequencies of 500, 1000, 
2,000, 3,000, and 4,000 Hertz were 50, 50, 75, 80, and 80 
decibels, respectively, in the left ear, with a Maryland CNC 
Test result of 80 percent.

4.  The veteran served in the United States Air Force, worked 
as a security policeman near flight lines while on active 
duty, participated in weapons firing and training without ear 
protection and was exposed to noise in service.

5.  Bilateral hearing loss disability is reasonably shown to 
have had its origins during the veteran's period of active 
service.


CONCLUSION OF LAW

Bilateral hearing loss disability was incurred during active 
service.  38 U.S.C.A. § 1101, 1110, 5107 (West 1991); 
38 C.F.R. §§ 3.102, 3.303, 3.385 (1999).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

In Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997), cert. 
denied, 524 U.S. 940 (1998), the United States Court of 
Appeals for the Federal Circuit (Federal Circuit) held that, 
under 38 U.S.C. § 5107(a), the Department of Veterans Affairs 
(VA) has a duty to assist only those claimants who have 
established well grounded (i.e., plausible) claims.  More 
recently, the United States Court of Appeals for Veterans 
Claims (Court or CAVC) issued a decision holding that VA 
cannot assist a claimant in developing a claim which is not 
well grounded.  Morton v. West, 12 Vet. App. 477 (1999), req. 
for en banc consideration by a judge denied, No. 96-1517 
(U.S. Vet. App. July 28, 1999) (per curiam).  

Once a claimant has submitted evidence sufficient to justify 
a belief by a fair and impartial individual that a claim is 
well-grounded, the claimant's initial burden has been met, 
and VA is obligated under 38 U.S.C. § 5107(a) to assist the 
claimant in developing the facts pertinent to the claim.  
Accordingly, the threshold question that must be resolved in 
this appeal is whether the appellant has presented evidence 
that the claim is well grounded; that is, that the claim is 
plausible.  

In order for a claim to be well grounded, there must be (1) a 
medical diagnosis of a current disability; (2) medical, or in 
certain circumstances, lay evidence of in-service occurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between an in-service injury or disease 
and the current disability.  Epps, 126 F.3d at 1468; Caluza 
v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 
(Fed. Cir. 1996) (per curiam) (table).  Where the 
determinative issue involves medical causation or etiology, 
or a medical diagnosis, competent medical evidence to the 
effect that the claim is "plausible" or "possible" is 
required.  Epps, 126 F.3d at 1468.  Further, in determining 
whether a claim is well-grounded, the supporting evidence is 
presumed to be true and is not subject to weighing.  King v. 
Brown, 5 Vet. App. 19, 21 (1993).  

In regard to establishing a well-grounded claim, the second 
and third Epps and Caluza elements (incurrence and nexus 
evidence) can also be satisfied under 38 C.F.R. § 3.303(b) 
(1999) by (1) evidence that a condition was "noted" during 
service or during an applicable presumption period; (2) 
evidence showing postservice continuity of symptomatology; 
and (3) medical or, in certain circumstances, lay evidence of 
a nexus between the present disability and the postservice 
symptomatology.  Savage v. Gober, 10 Vet. App. 488, 495-97 
(1997).  

Symptoms, not treatment, are the essence of any evidence of 
continuity of symptomatology.  Savage, 10 Vet. App. at 496.  
Moreover, a condition "noted during service" does not 
require any type of special or written documentation, such as 
being recorded in an examination report, either 
contemporaneous to service or otherwise, for purposes of 
showing that the condition was observed during service or 
during the presumption period.  Id. at 496-97.  However, 
medical evidence is required to demonstrate a relationship 
between the present disability and the demonstrated 
continuity of symptomatology unless such a relationship is 
one as to which a lay person's observation is competent.  Id. 
at 497.  

In the case of a disease only, service connection also may be 
established under section 3.303(b) by (1) evidence of the 
existence of a chronic disease in service or of a disease, 
eligible for presumptive service connection pursuant to 
statute or regulation, during the applicable presumption 
period; and (2) present disability from it.  Savage, 10 Vet. 
App. at 495.  Either evidence contemporaneous with service or 
the presumption period or evidence that is post service or 
post presumption period may suffice.  Id.  

In the present case, the veteran contends that he was not 
provided hearing protection when he participated in weapons 
firing and training in service, and that the noise from this 
activity resulted in his decreased hearing.  He specifically 
stated that he would lose hearing for several days after 
firing weapons at the range.  Service medical records 
indicate that he was treated in August 1965 with decreased 
hearing after rifle firing, the tympanic membranes are stated 
to be "ok" and a notation of moderate sensorineural hearing 
loss is made.  A follow-up in two weeks is indicated, but no 
follow-up treatment record is in the evidence.  The veteran's 
Form DD 214 notes that his military occupational specialty 
(MOS) is a security policeman, and he is noted to have a 
small arms expert marksmanship ribbon.  Accordingly, 
presuming the veteran credible, and given the medical 
notation of moderate sensorineural hearing loss due to rifle 
fire, the Board finds that he has presented plausible 
evidence of in service incurrence of noise exposure.

Additionally, there is evidence of a current disability.  
Impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies of 500, 
1,000, 2,000, 3,000 or 4,000 Hertz is 40 decibels or greater; 
or when the auditory thresholds for at least three of 
frequencies of 500, 1,000, 2,000, 3,000 or 4,000 Hertz are 26 
decibels or greater; or when speech recognition scores using 
the Maryland CNC Test are less than 94 percent.  38 C.F.R. 
§ 3.385 (1999).  According to the report of a September 1999 
VA audiometric examination, the auditory thresholds in the 
frequencies of 500, 1,000, 2,000, 3,000 and 4,000 Hertz were 
50, 45, 40, 60, and 55 decibels, with an average of 50 
decibels, in the right ear, and 50, 50, 75, 80, and 80 
decibels, with an average of 71 decibels in the left ear.  
The veteran's Maryland CNC Test results showed his speech 
recognition to be 88 percent on the right and 80 percent on 
the left.  Consequently, given his auditory thresholds at all 
Hertz, both the veteran's right and left ears meet the 
regulatory definition of a current disability as provided in 
38 C.F.R. § 3.385 (1999).

As for a link between his current disability and his noise 
exposure in service, initially, the Board finds that hearing 
loss is the type of symptom which a lay person is competent 
to observe and relate to his current disability without 
medical opinion for well-groundedness purposes.  See Savage 
v. Gober, 10 Vet. App. 488, 495 (1997).  In the present case, 
the veteran has provided testimony and statements asserting 
that he has had decreased hearing since his discharge from 
service, which the Board again notes, he is competent to 
establish.  

However, in addition to his testimony, continuity is 
confirmed by medical evidence of record.  April 1974 private 
treatment notes reveal that the veteran reported exposure to 
gunfire in service, and an audio test at this time indicates 
decibels of 40 and 45 at 500 and 1000 Hertz, bilaterally.  
Additionally, a May 1977 audio test shows similar hearing 
impairment, and a private treatment record reports the 
presence of hearing loss.  In audio tests of May 1987 and 
December 1990, the veteran's hearing loss impairment is 
demonstrated to have increased, with decibel levels at 2000, 
3000 and 4000 Hertz at 20 decibels or above.  Continuity is 
also established by a private treatment record from April 
1995 wherein a private physician notes that the veteran has 
been treated since July 1976 for bilateral sensorineural 
hearing loss.  Additionally, the September 1999 VA 
examination report notes the veteran's reported history of 
noise exposure in service, and notes that he has no reported 
noise exposure since discharge.  The examiner ultimately 
diagnoses the veteran with bilateral sensory neural hearing 
loss.

Moreover, a link between the veteran's post-service 
continuity of symptomatology and his current disability is 
also indicated in the medical evidence.  A March 1995 private 
treatment examination notes that the veteran has noise 
induced hearing loss at 4000 Hertz, although the examiner was 
unable to determine how much of the hearing loss was due to 
noise exposure and how much was due to heredity.  

Given this evidence, and presuming the credibility of all the 
evidence of record, the Board finds that the veteran has 
presented a well-grounded claim of entitlement to service 
connection for bilateral hearing loss disability.

Under pertinent law and VA regulations, service connection 
may be granted if the facts, shown by the evidence, establish 
that a condition resulting in disability was incurred in 
service, or if pre-existing such service, was aggravated 
therein. 38 U.S.C.A. §§ 1110, 1153 (West 1991); 38 C.F.R. §§ 
3.303, 3.306 (1999). This may be accomplished by 
affirmatively showing inception or aggravation during service 
or through the application of statutory presumptions.  38 
C.F.R. §§ 3.303(a). Each disabling condition shown by the 
service records must be considered on the basis of the 
places, types and circumstances of the veteran's active 
service period, as shown by service records, the official 
history of each organization in which he served, his medical 
records and all pertinent and lay evidence.  Id.  
Determinations as to service connection will be based on 
review of the entire evidence of record, with due 
consideration to the policy of the VA to administer the law 
under a broad and liberal interpretation consistent with the 
facts in each individual case.  Id.

With chronic disease shown as such in service so as to permit 
a finding of service connection, subsequent manifestations of 
the same chronic disease at any later date, however remote, 
are service connected, unless clearly attributable to 
intercurrent causes. 38 C.F.R. § 3.303(b).  This rule does 
not mean that any manifestation of joint pain, any 
abnormality of heart action or heart sounds, any urinary 
findings of casts, or any cough, etc., in service will permit 
service connection of arthritis, disease of the heart, 
nephritis, or pulmonary disease, etc., first shown as a 
clear-cut clinical entity, at some later date.  Id.  For the 
showing of chronic disease in service there is required a 
combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  Id. 
Continuity of symptomatology is required where the condition 
noted during service is not, in fact, shown to be chronic or 
where the diagnosis of chronicity may be legitimately 
questioned.  Id.  When the fact of chronicity in service is 
not adequately supported, then a showing of continuity after 
service discharge is required to support the claim.  Id.  
Service connection may also be granted for any disease, if 
all the evidence establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).

In determining whether service connection is warranted for a 
disability, the VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  In making this 
determination, the veteran is entitled to the benefit of all 
reasonable doubt arising from the evidence.  38 C.F.R. 
§ 3.102 (1999).

As discussed previously, the veteran has established in 
service exposure to noise, as demonstrated by notation in 
service medical records, his DD 214, and his credible 
testimony and statements of record.  There is also no 
indication of record that he had a hearing disability or 
noise exposure prior to his entry into service.  The veteran 
has also presented competent evidence of continuity of 
symptomatology, that is decreased hearing, since his 
discharge.

In addition to in service noise exposure in service, the 
evidence of record shows sufficient impairment to meet the 
requirements of a current bilateral hearing loss disability.  
38 C.F.R. § 3.385 (1999).  

With regard to a link between the veteran's noise exposure in 
service, his continuity of symptomatology since discharge, 
and his current disability.  As noted in the well-
groundedness discussion, a March 1995 private treatment 
record indicates that the veteran has noise induced hearing 
loss as well as some hereditary hearing loss and 
differentiating is not possible.  Other than this statement 
there is no medical evidence contradicting the veteran's 
contention of hearing loss due to noise exposure in service.  
The September 1999 VA examination report notes the veteran's 
report of noise exposure in service and during recreational 
gun use, and also reports his lack of noise exposure on his 
job.  Additionally, there is no indication in the record of 
noise exposure since his discharge from service, other than 
possible exposure to weapons fire during his periods of 
active duty for training with the Alabama National Guard, 
which would also constitute in service noise exposure.  His 
civilian occupation was environmental manager with the 
Alabama power company, which he has stated did not involve 
noise exposure.  
In light of the foregoing discussion, the Board finds that 
the evidence is in equipoise as to whether there is a 
reasonable basis for concluding that the veteran currently 
has bilateral hearing loss disability due to noise exposure 
in service.  Moreover, it is felt that to further delay 
reaching a final decision in this case in order to try to 
obtain the medical nexus opinion requested in the July 1999 
Board remand of this matter would not be in the best 
interests of the veteran.  

Resolving doubt in the veteran's favor, the Board notes that 
the March 1995 examiner establishes the presence of noise 
induced hearing loss, and the record contains no indication 
of noise exposure without hearing protection outside of his 
military service.  Additionally, the veteran is credible, and 
is competent to report on the ongoing presence of hearing 
loss since discharge.  Furthermore, there is evidence of 
treatment for hearing complaints which support the veteran's 
contentions of ongoing hearing problems.  Therefore, having 
resolved doubt in the veteran's favor, the Board finds that 
the veteran has bilateral hearing loss disability due to 
noise exposure in service and that service connection for 
this disability is warranted.  38 U.S.C.A. §§ 1110, 5107(b); 
38 C.F.R. § 3.102 (1999).

Finally, the Board notes that there is some confusion in the 
record as to whether the veteran has appointed an accredited 
representative and if so, which one.  Statements of the case 
list several different Veterans Service Organizations as 
having the veteran's power of attorney, the Board's July 1999 
decision indicated that The American Legion was the 
representative, and the most recent Form 8 Certificate of 
Appeal dated in January 2000 indicates that the veteran has 
no representative.  No power of attorney is currently in the 
claims file and the file has not been forwarded to any 
service organization for review.  While ordinarily this 
situation would require the Board to remand the case to the 
RO for clarification of representation, because the benefit 
sought on appeal has been granted, the Board finds that its 
decision not to remand the claim for this purpose is not 
prejudicial to him.  See Bernard v. Brown, 4 Vet. App. 384 
(1993).



ORDER

Entitlement to service connection for bilateral hearing loss 
disability is granted.



		
	JEFF MARTIN
	Member, Board of Veterans' Appeals



 

